PER CURIAM.
Francis Akinro appeals the district court’s order denying reconsideration of its sua sponte dismissal of his civil complaint pursuant to 28 U.S.C.A. § 1915(e) (West Supp.2002). Athough § 1915(e) did not apply because Akinro did not proceed in forma pauperis, we find that the district court did not have subject matter jurisdiction over the complaint. Fed.R.Civ.P. 12(h)(3); see Hagans v. Lavine, 415 U.S. 528, 537-38, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974).
We accordingly affirm as modified to reflect dismissal under Fed.R.Civ.P. 12(h)(3). We deny AMnro’s motions for oral argument and general relief, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.